Title: From Thomas Jefferson to the Governor of Hispaniola, 24 March 1781
From: Jefferson, Thomas
To: Governor of Hispaniola



Sir
Richmond Virginia March 24th. 1781

Mr. David Ross Commercial Agent for this State who as such is entrusted with the Exportation of Commodities on the public Account, and Importations of necessaries for the Army, dispatches a vessel for the Island over which your Excellency presides. The extreme distress of this State for Arms and military Stores, and the union of and Object of his Most Christian Majesty and the North American States in the present war against Great Britain embolden me to ask your Excellency’s permission to the Agent of Mr. Ross to purchase either from private or public Stores within your Government and to export such Arms and military Stores as the proceeds of his Cargo may enable him to purchase. Not knowing whether the Regulations of your Government may admit this without your permission, I have taken the liberty of troubling your Excellency with  this Application & have the Honor to be with Sentiments of the highest respect your Excellency’s mo obt & mo hble

T. J.

